
	
		II
		110th CONGRESS
		1st Session
		S. 1719
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2007
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide
		  additional educational assistance under the Montgomery GI Bill to veterans
		  pursuing a degree in science, technology, engineering, or
		  math.
	
	
		1.Additional assistance under
			 Montgomery GI Bill for veterans pursuing a degree in science, technology,
			 engineering, or math
			(a)In
			 generalSubchapter II of
			 chapter 30 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					3020A.Additional
				educational assistance for veterans pursuing a degree in science, technology,
				engineering, or math
						(a)In
				generalThe Secretary shall pay to each individual entitled to
				basic educational assistance under this subchapter who is pursuing a program of
				education described in subsection (b) an amount equal to $2,000 per academic
				year, or fraction thereof for enrollment lasting less than one academic year.
				Amounts payable to an individual under this section are in addition to any
				other amounts payable to such individual under this subchapter.
						(b)Covered
				programs of educationA program of education described in this
				subsection is a program of education with a focus (as determined in accordance
				with regulations prescribed by the Secretary for purposes of this section) on
				science, technology, engineering, or math.
						(c)Frequency of
				paymentPayment of the amount payable under subsection (a) shall
				be made in a lump-sum amount for the entire quarter, semester, or term, as
				applicable, of the program of education at the start of the commencement of
				such quarter, semester, or
				term.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 30 of
			 such title is amended by inserting after the item relating to section 3020 the
			 following new item:
				
					
						3020A. Additional educational
				assistance for veterans pursuing a degree in science, technology, engineering,
				or
				math.
					
					.
			
